EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on 12 May 2022.
The application has been amended as follows:

In the claims:

	Claim 1, lines 3-4: Removed --including sprues, cast runners, wells, vacuum branches, foundry burrs, and similar elements--.

	Claim 2, line 3: Removed “specially”.

	Claim 7, line 4: Replaced “stored” with --the accumulated--.
	
	Claim 12, line 4: Replaced “in axial direction and radial direction” with --an axial direction and a radial direction--.

Claim 15, line 3: Replaced “i.e.” with --and--.

	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
a spindle cavity along the main axis (X-X) and a worm gear element equipped with a worm gear cavity defined by a threaded worm gear wall; and
a worm screw element extending along the main axis (X-X), at least partially housed in the spindle cavity and the worm gear cavity, comprising a threaded screw wall engaged with the threaded worm gear wall and a lower end operatively connected to the intermediate mobile plate in such a way that rotation of the worm gear element involves an axial movement of the worm screw element and in turn a change in height of the intermediate mobile plate, in combination with the rest of the limitations of claim 1.

The closet art of record is Taniguchi et al. (US 6,562,264; hereinafter “Taniguchi”; listed in the IDS filed 9 December 2020).
Taniguchi teaches:
a trimming-deburring assembly (see Fig. 11) for making a piece from a casting by performing cutting operations of parts to be discarded from the casting, using a trimming-deburring die comprising an upper movable die half (movable die 1b, see Fig. 11) and a lower fixed die half (stationary die 1a, see Fig. 11), wherein the trimming-deburring assembly comprises:
an upper fixed plate (housing 50, see Fig. 11);
a lower fixed plate (stationary die plate 17, see Fig. 11), the lower fixed die half being houseable on the lower fixed plate (see Fig. 11);
an intermediate mobile plate (movable die plate 18, see Fig. 11), movable between the upper fixed plate and the lower fixed plate (see Fig. 11), in a vertical direction parallel to a main axis (X-X) (see Fig. 11), wherein the upper mobile die half (stationary die 1a, see Fig. 11) is houseable on said intermediate mobile plate (movable die plate 18, see Figs. 11-15);
command and movement means suitable for moving the intermediate mobile plate, comprising:
	an electric motor (servo motor 40, see Fig. 11) on the upper fixed plate (housing 50, see Fig. 11);
	a movement group operatively connected on top to the electric motor and on the bottom to the intermediate mobile plate (see Fig. 11);
a spindle member (combination of screw shaft 30a and hollow gate cutting bar 30b, screwed portion 27s, ejection center bar 27a, and straight portion 27b, see Fig. 11) drivable in rotation about said main axis (X-X) by the electric motor,
Taniguchi fails to teach:
a spindle cavity along the main axis (X-X) and a worm gear element equipped with a worm gear cavity defined by a threaded worm gear wall; and
a worm screw element extending along the main axis (X-X), at least partially housed in the spindle cavity and the worm gear cavity, comprising a threaded screw wall engaged with the threaded worm gear wall and a lower end operatively connected to the intermediate mobile plate in such a way that rotation of the worm gear element involves an axial movement of the worm screw element and in turn a change in height of the intermediate mobile plate, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to do so.

Claims 2-19: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        13 May 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735